Citation Nr: 0702333	
Decision Date: 01/26/07    Archive Date: 01/31/07	

DOCKET NO.  02-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1984 
to August 1984 and from July 1988 to October 1989, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  



FINDINGS OF FACT

1.  A back disorder was not manifested during service, nor 
was arthritis manifested within one year of separation from 
service.  

2.  Any currently diagnosed back disorder is not shown to be 
causally or etiologically related to service, including any 
injury the veteran sustained during service, and is not 
causally or etiologically related to the veteran's service-
connected right ankle disability.  



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2001, September 2003, 
January 2006, and March 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that his current back 
disorder is related to service or to a service-connected 
disability.  More specifically, the veteran contends that his 
back disorder is due to an injury he sustained during service 
or due to a penicillin injection that he received that could 
have led to a sciatic nerve dysfunction.  The veteran also 
contends, in the alternative, that his current back disorder 
is the result of his service-connected right ankle 
disability.  

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The record reflects that the veteran currently has a back 
disorder.  For example, following a November 2003 VA 
examination the veteran was diagnosed as having a lumbar 
herniated nucleus pulposus as demonstrated by magnetic 
resonance imagining.  The presence of mild degenerative 
hypertrophy or arthritis was also shown.  Thus, the presence 
of a current disability is not at issue.  

The record also reflects that the veteran was seen for 
complaints of low back pain during service.  A record dated 
in December 1988 shows the veteran was seen for complaints of 
back pain that was diagnosed as an acute upper back trapezius 
and latissimus strain, and a record dated in June 1989 shows 
the veteran was seen for complaints of low back pain after 
lifting.  The record also reflects that the veteran is 
service connected for residuals of a right ankle sprain with 
healed cellulitus and a scar, evaluated as 10 percent 
disabling.  Thus, there is evidence of an in-service 
occurrence and the presence of a service-connected 
disability.  Therefore, the remaining question is whether 
there is medical evidence of a nexus or relationship between 
the veteran's currently diagnosed back disorder and the in-
service injury or a service-connected disability.  

However, there is no medical evidence that demonstrates that 
the veteran's currently diagnosed back disorder is in any way 
causally or etiologically related to any injury he sustained 
during service or to his service-connected disability.  In 
fact, the only opinions of record which address the etiology 
of the veteran's back disability are not supportive of his 
claim.  In this regard, the veteran was afforded a VA 
examination in July 2002 following which the examiner 
indicated that it was unlikely that the veteran's current 
back disability, a disc protrusion with probable herniation 
of the nucleus pulposus of L4-L5 intervertebral disc space, 
was related to any in-service injury or incident.  The RO, 
however, asked the VA examiner to review specific service 
medical records, and after doing so the examiner indicated 
that there was not enough evidence at the time of the injury 
to associate the veteran's back condition to any injury 
suffered during service.  Therefore, it was unlikely that his 
current back condition was related to a service injury or 
incident.  

The RO also requested an opinion as to whether the veteran's 
currently diagnosed back disorder was related to his service-
connected right ankle disability.  Following a VA examination 
performed in November 2003 it was the examiner's opinion that 
it was not as least as likely as not that the veteran's right 
ankle sprain aggravated or increased the veteran's back 
disorder.  The examiner noted that no instability was found 
during service and none was found at the time of the 
examination.  

Based on this record, the Board finds that service connection 
for a back disorder is not warranted.  The veteran's service 
medical records do not document that a back disorder was 
manifested during service, and post service medical records 
do not demonstrate that arthritis of the lumbar spine was 
manifested within one year of separation from service.  In 
addition, while the veteran clearly has a currently diagnosed 
back disorder, there is no medical evidence which offers an 
opinion that the back disorder is in any way related to a 
service injury or to a service-connected disability.  Indeed, 
the only medical opinions of record clearly indicate that 
such a relationship is not demonstrated.  Therefore, the 
Board finds that the medical evidence is against the 
veteran's claim for service connection for a back disorder.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's back disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current back disorder is 
related to service or to a service connected disability, as a 
lay person, the veteran is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a back disorder is not established in the 
absence of competent medical evidence demonstrating a 
relationship between a current disorder and service or to a 
service connected disability. 


ORDER

Service connection for a back disorder is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


